DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending as amended on 9/19/2022. Claims 10-15 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/19/2022. In particular, claim 1 has been amended to require at least 55 mol% 3-AMBa. The range recited in amended claim 1 is narrower than any range recited in a previously examined claim. Furthermore, Applicant has added new claims 16-21. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 6-8 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietrusza et al (US 3037002).
As to claims 1-3, 6, 7, and 16-20, Pietrusza discloses polymerization of caprolactam with amino acids (title), and names benzyl amine-3-carboxylic acid (herein 3-AMBa) as an example amino acid (col 2, lines 36-39).
Pietrusza discloses that mono-substituted methylamines including 3-AMBa act as catalysts for the polymerization of caprolactam (col 1, lines 34-39), and can copolymerize with the parent substance (col 1, lines 40-44) to provide a copolyamide composition with enhanced stability at elevated temperatures (col 1, lines 48-53). Pietrusza discloses that copolymers from the reaction of caprolactam with the amino acid in percentages varying from 1-99% are of considerable commercial value (col 2, lines 12-16). Therefore, Pietrusza discloses a 3-AMBa/caprolactam copolymer which has a structure according to instant formula I composed of recurring units nx and nz (ny is zero), wherein R3 is linear C5 alkylene.
Regarding the presently recited ranges of nx:
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Considering Pietrusza’s disclosure, the person having ordinary skill in the art would have been motivated to prepare a copolymer of caprolactam and 3-AMBa utilizing any appropriate content of 3-AMBa within Pietrusza’s disclosed range of 1-99 wt% in order to catalyze the polymerization of caprolactam, and to provide a commercially valuable copolymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer of caprolactam and 3-AMBa, as disclosed by Pietrusza, utilizing any amount of 3-AMBa within Pietrusza’s range of 1-99 wt%, including an amount corresponding to a molar percentage within the presently claimed range of 55 mol% or more recited in claims 1, 3 and 6 (or within the narrower ranges recited in claims 7 and 17-20). 
As to claims 8 and 21, Pietrusza suggests a copolyamide according to claim 1, as set forth above. Pietrusza teaches that the copolymers have melt points higher than the parent polycapramide, and enhanced stability at higher temperatures (col 1, lines 50-54). Considering Pietrusza’s disclosure, the person having ordinary skill in the art would have had reasonable basis to expect higher amounts of 3-AMBa units relative to caprolactam units to be associated with higher melting points and temperature stability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer of caprolactam and 3-AMBa, as disclosed by Pietrusza, utilizing any amount of 3-AMBa within Pietrusza’s range of 1-99 wt% in order to achieve a desired melting temperature and/or temperature stability for an intended application, including an amount corresponding to a glass transition temperature and/or melting point within the presently recited ranges.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietrusza et al (US 3037002) in view of Akkapeddi et al (US 4826955).
The rejection of claim 1 over Pietrusza above is incorporated here by reference.
Pietrusza teaches that a copolyamide derived from 3-AMBa and caprolactam is particularly well adapted for use as a plastic film or coating (col 5, lines 52-59). However, Pietrusza fails to teach an additive component as recited in claim 9. 
However, as evidenced by Akkapeddi, when preparing a film from a polyamide (col 2, lines 35-37), it was known in the art that suitable additives, such as dyes, pigments, plasticizers, fillers, antioxidants, stabilizers and impact modifiers (tougheners) can be employed in conventional amounts (col 4, lines 10-22). When preparing a polyamide intended for film-forming applications, the person having ordinary skill in the art would have been motivated to include any conventional additive named by Akkapeddi in order to impart the properties associated with the additive (e.g., color, stabilization, impact modification, etc…). It would have been obvious to the person having ordinary skill in the art, therefore, to have combined the copolymer of 3-AMBa and caprolactam intended for use as a plastic film, as disclosed by Pietrusza, with any of the additives named by Akkapeddi, thereby arriving at a composition as presently recited. 

Claim(s) 1-5, 7-9 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al (US 2005/0009976).
As to claims 1-5, 7 and 16-20, Pratt discloses a semi-aromatic crystallizable polyamide (ii) [0015]. Pratt names three types of semi-aromatic crystallizable polyamide (Types I, II and III) [0033-0039], wherein Type III is a polyamide derived from condensation of an aminoalkylaroic acid [0038]. Pratt discloses [0049] that suitable amino acid type monomers for making the crystallizable semi-aromatic polyamide of type III include those of a general formula: 

    PNG
    media_image1.png
    26
    194
    media_image1.png
    Greyscale

Pratt names five suitable examples of “Ar,” including m-phenylene, and discloses a range for “n” which encompasses three possible integers, including 1. 
Pratt teaches that the semi-aromatic crystallizable polyamide can be a copolymer [0032], and can have repeating structures which comprise a combination of types I and III, types II and III or types I, II and III [0041]. The general formulas of repeating units of types I and II are disclosed in [0034] and [0036], respectively. Pratt names m- and p-xylylenediamine as particularly preferred diamines for making the type I polyamides [0043], hexamethylenediamine as particularly preferred for making the type II polyamide [0046], and names adipic acid and terephthalic acid as examples of suitable dicarboxylic acids for making both type I and type II polyamides [0047]. 
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a semi-aromatic crystallizable polyamide copolymer of types I and III, II and III or I, II and III, as disclosed by Pratt [0041], by polymerizing a combination of any type III monomer disclosed by Pratt in [0049-50], including a monomer according to the formula in [0049] wherein n is 1 and wherein Ar is m-phenylene (i.e., 3-aminomethylbenzoic acid), with any diamine(s) disclosed by Pratt as being preferred for making type I or type II units (i.e., m-xylenediamine, p-xylylenediamine, hexamethylenediamine, or a combination thereof) and any dicarboxylic acid(s) disclosed by Pratt as being preferred for making type I or type II units (i.e., including adipic acid and/or terephthalic acid).  The resulting polyamide copolymer suggested by Pratt has a structure according to instant formula (I) composed of recurring units x and y, wherein the units derived from 3-aminomethylbenzoic acid correspond to instant repeating unit nx and units derived from the dicarboxylic acid (which correspond to instant R1) and diamine (instant R2) correspond to instant repeating unit ny, wherein instant nz is zero, and wherein nx+ny = 100. 
Pratt fails to specifically teach suitable ranges for the content of type I and/or type II units relative to type III units in a copolyamide having a combination of units of type I, II and/or III.  However, in a copolyamide having type III units in combination with units of type I and/or II, as suggested by Pratt, the unit of type III must be present in an amount within a range of greater than 0 mol% (i.e., type III units must exist, and therefore must be greater than 0 mol%) to less than 100 mol% (i.e., units of type I and/or II must exist, and therefore the mol% of type III units must be less than 100 mol%). 
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide copolymer with units derived from aromatic amino acid type III monomer (3-aminomethylbenzoic acid), in combination with units derived from type I and/or type II dicarboxylic acid (adipic and/or terephthalic acids) and diamine (m-xylenediamine, p-xylylenediamine, hexamethylenediamine, or a combination thereof) monomers, as suggested by Pratt, by utilizing any appropriate amount of type III monomer within a range of greater than 0 to less than 100 mol%, including an amount within the presently claimed range of at least 55 mol% to less than 100 mol% (or within the narrower ranges recited in claims 7 and 17-20). 
As to claims 8 and 21, Pratt suggests a polyamide according to instant claim 1, as set forth above. Pratt further teaches that the polyamide has a glass transition temperature from 70-120 C [0032] and a melting point from about 200-300 C [0032]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Pratt’s polyamide having any glass transition temperature within the range disclosed by Pratt, including within the presently recited range of at least 100 C, and any melting point within the range disclosed by Pratt, including a melting point of 300 C. 
As to claim 9, Pratt suggests a polyamide according to instant claim 1, as set forth above. Pratt further teaches including conventional additives known in the art, including the presently recited additives [0066].

Claim(s) 1-3, 6-8 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al (US 2868769) in view of Pietrusza et al (US 3438948).
As to claims 1-3, 6, 7 and 16-20, Graham discloses that copolymers of caprolactam have a high melting point, and are capable of giving melting points over a wide range (col 1, lines 34-40). Graham teaches that when caprolactam is condensed with aminoalkylbenzoic acid, the resulting copolymer product has exceptional heat resistance and light stability and an improvement in strength (col 1, lines 48-56). Graham teaches that a wide range of melting points can be obtained by varying the proportions of the aminoalkylbenzoic acid, and therefore, polymer compositions can be readily prepared which are tailored to the requirements of the final use of the polymer (col 1, lines 65-72). Graham teaches utilizing 5-75 weight percent aminoalkylbenzoic acid (col 2, lines 27-31), which overlaps the range of at least 55 mol% for nx recited in claims 1 and 6 (as well as the narrower ranges recited in claims 7 and 17-20). Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As suitable aminoalkylbenzoic acid monomers, Graham discloses para-aminoalkylbenzoic acids, wherein x (i.e., the number of -CH2- groups in the alkyl) is 1 to 5 (col 2, lines 1-21), and names para-aminomethylbenzoic acid (col 2, line 14). A polyamide prepared from monomers composed of caprolactam and a para-aminomethylbenzoic acid, as disclosed by Graham, differs from the polyamide recited in instant claims 1-3, 6 and 16 because the presently recited aminomethylbenzoic acid  monomer is a meta isomer (3-AMBa), while the monomer disclosed by Graham is a para isomer (i.e., 4-AMBa). 
Pietrusza discloses that polyamides prepared from aromatic amino acids are generally resistant to high temperatures, but have been of limited utility because of their high melting points, which exceed the operating temperatures of conventional fabricating equipment (col 1, lines 28-40). Pietrusza discloses that the homopolymer of benzylamine-3-carboxylic acid melts at 340 C, while the homopolymer of benzylamine-4-carboxylic acid melts at about 370 C (col 1, lines 28-40). 
In view of Pietrusza, the person having ordinary skill in the art would have recognized that the para-aminomethylbenzoic acid disclosed by Graham (i.e., benzylamine-4-carboxylic acid) has a melting point of 370 C, while the meta isomer analog thereof, benzylamine-3-carboxylic acid (i.e., meta-aminomethylbenzoic acid) has a lower melting point of 340 C. Pietrusza further shows that copolymers prepared from a combination of meta and para isomers of aminomethylbenzoic acid can have even lower melting points than the respective homopolymers (table in col 3). 
In light of Pietrusza, the person having ordinary skill in the art would have recognized that the melting point of a polyamide formed from aminomethylbenzoic acid could be varied by selecting the appropriate isomer(s) (i.e., meta or para or combination). Additionally, in view of the teachings in both Graham and Pietrusza discussed above, the person having ordinary skill in the art would have been motivated to vary the melting temperature of a polyamide in order to tailor the polyamide to end use requirements, and/or, in order to decrease the required operating temperature in fabrication equipment. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer of caprolactam and aminomethylbenzoic acid, as disclosed by Graham, by substituting some or all of the para-aminomethylbenzoic acid monomer disclosed by Graham for the meta isomer thereof, in order to tailor the properties of the polyamide according to the requirements of the final use and fabricating equipment. 
As to claims 8 and 21, as discussed above, Graham teaches that a wide range of melting points can be obtained by varying the proportions of the aminoalkylbenzoic acid (relative to caprolactam), and therefore, polymer compositions can be readily prepared which are tailored to the requirements of the final use of the polymer (col 1, lines 65-72). Therefore, the person having ordinary skill in the art would have been motivated to vary the melting temperature of a polyamide copolymer in order to tailor the polyamide to end use requirements. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer of caprolactam and 3-aminomethylbenzoic acid, as suggested by modified Graham, by selecting any appropriate proportions of the two monomers (3-AMBa and caprolactam) in order to tailor the properties of the polyamide according to the requirements of the final use, including proportions corresponding to a glass transition temperature and/or melting temperature within the presently claimed ranges.

Double Patenting
Claims 1-9 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/621646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claims 1, 7 and 16-20, copending claim 1 recites a structural formula which includes each of the three structural units of instant formula (I), as well as an additional structural unit (p). However, considering the open bonds at each end of instant formula (I), additional unrecited structural units are not excluded, and therefore, instant formula (I) encompasses polyamides as recited in copending claim 1 having an additional unit p. Copending claim 1 requires at least 1 mol% recurring unit p, with a total of units p, q, r and s equaling 100 mol%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide according to formula (I) in ‘646 having any amount of recurring unit p within a range of 1-100 mol%, and any amount of unit q, r, s or a combination thereof within a range of 0-99 mol%, including amounts corresponding to amounts of instant units x, y and z within the presently claimed ranges.
For example, a polyamide as recited in copending in claim 1 wherein p is 50, q and r total 5, and s is 45, would have a structure according to instant formula (I) wherein nx is 90, and wherein ny and nz total 10. 
The recitations of instant claims 2, 3, 4, 5, 6, 8 and 9 are in copending claims 2, 3, 4, 5, 6, 8 and 9, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered.
The previously set forth objections to the claims have been overcome by Applicant’s amendment. 
The rejection under 35 USC 102 citing Pietrusza has been overcome by amendment for the reasons stated by Applicant. 
Applicant has not provided any arguments with regard to the rejection under 35 USC 103 over Pietrusza. This rejection has not been overcome by the amendment for the reasons set forth in the rejection above.
Applicant’s argument that the rejection citing Akkapeddi as a primary reference has been overcome by amendment is persuasive for the reasons stated by Applicant. The rejection has been withdrawn.
The amended claims are not in condition for allowance in view of the above modified and new grounds of rejection (which were necessitated by amendment). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766